Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

            An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to an applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            The following changes have been made in a subject of the application to place the claims in a condition for allowance:

                                                                    Claim

In claim 1: 
- line 14, changed “, and;”  to --; and--.     

The above change was made to place the application in better condition for allowance.

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-24 are allowed because none of the prior art references of record teaches a liquid ejection apparatus comprising a controller that is configured to drive the liquid ejection head such that the liquid is simultaneously ejected from the two or more nozzles in each of the first nozzle groups, and to judge, based on a signal output from a signal output circuit, whether a first condition, a second condition or a third condition is satisfied, the first condition being a condition in which the ejection-defective nozzles are absent in the two or more nozzles of each of the first nozzle groups, the second condition being a condition in which all of the two or more nozzles of each of the first nozzle groups are the ejection-defective nozzles, and the third condition being the condition in which a part of the two or more nozzles of each of the first nozzle groups are the ejection-defective nozzles, wherein in a case that the controller judges that two or more first nozzle groups in the first nozzle groups satisfy the third condition, the controller is configured to: classify at least some of the nozzles in the two or more first nozzle groups that satisfy the third condition, into at least one second nozzle group, each of the at least one second nozzle group including two or more nozzles and having a different combination of the nozzles as compared with the plurality of first nozzle groups; drive the liquid ejection head such that the liquid is simultaneously ejected from the two or more nozzles of each of the at least one second nozzle group; and judge, based on the signal output from the signal output circuit, whether the first condition is satisfied, the second condition is satisfied, or the third condition is satisfied in the combination as claimed. 

Citation of Pertinent Prior Art


disclosure.   These prior art references (US Pub. 2012/0249670; US Pub. 2014/0375718) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 

          Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a. 


/ANH T VO/Primary Examiner, Art Unit 2853